Citation Nr: 1726658	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-06 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for non-ischemic cardiomyopathy with congestive heart failure (CHF), to include as due to exposure to herbicide agents.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1970 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge during a December 2016 video conference hearing.  A transcript of that proceeding is associated with the claims file. 

Although the record contains evidence not yet considered by the AOJ, the Veteran's representative indicated in June 2017 that the Veteran wished to waive initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.  


FINDING OF FACT

The Veteran's non-ischemic cardiomyopathy with CHF is not the result of an injury or disease incurred in or aggravated by active military service; and his current heart conditions were not shown within one year of service.


CONCLUSION OF LAW

The criteria for service connection for non-ischemic cardiomyopathy with CHF, to include as due to exposure to herbicide agents, have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to service connection for non-ischemic cardiomyopathy with CHF, to include as due to exposure to herbicide agents.  He contends that this disability resulted from herbicide exposure (specifically from drinking and swimming water) during his active duty service in Vietnam, and he asserts he is therefore entitled to service connection under the herbicide presumption.  In his February 2013 substantive appeal, he stated that he had no family history of heart disease and that his doctor had told him that he was too young to have this type of heart disease.  He also stated that his physician, Dr. C.R.C., opined that the Veteran's current heart conditions were due to herbicide exposure.  Furthermore, in various statements, the Veteran attributed his current heart condition to a fever he developed during his Vietnam service.

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra.  

Pertinent regulations for consideration include 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016) - all of which were provided to the Veteran in the February 2013 statement of the case, and will not be repeated here.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and neither has identified any prejudice in the conduct of the Board hearing.  As the issue has not been raised, there is no need for the Board to discuss compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  See Dickens, supra.  The Veteran was expressly advised at his hearing that the evidence needed to substantiate his claim would be either evidence showing  diagnosis of ischemic heart disease or a medical opinion linking his non-ischemic heart disease to service, and the record was held open for him to submit such evidence, but nothing further was received.

In this case, the Veteran has been diagnosed with non-ischemic CHF and cardiomyopathy, so a current heart disability is not at issue.  See, e.g., February 2011 private hospitalization records; April 2011 Disability Benefits Questionnaire; June 2011 VA examination report; January 2013 VA examination report.  However, after a full review of the record, the Board finds that the claim must be denied because the necessary legal elements of an in-service incurrence or a nexus linking his current heart conditions to service are absent in this case.  

Initially, the Board finds that the Veteran is not entitled to presumptive service connection under the herbicide presumption.  38 C.F.R. § 3.309(e).  As the Veteran served in Vietnam from December 1970 to April 1971 and from April 1972 to May 1972, the Board concedes herbicide exposure.  See DD Form 214.  However, physicians consistently have found that the Veteran suffers from non-ischemic CHF or cardiomyopathy.  Although the Board considered the Veteran's statements and articles he submitted discussing the herbicide presumption and herbicides generally, as well as photographs of him swimming in Vietnam, he has not been diagnosed with ischemic heart disease, which is the only condition to which that presumption applies.  

Nor is the Veteran entitled to service connection on a presumptive basis under the chronic disease presumption.  Cardiovascular disease (including organic heart disease) is encompassed by the list of chronic diseases under 38 C.F.R. § 3.309(a), and, so, if chronic heart disease was shown as such in service, or became manifest to a compensable degree within the presumptive period (one year) after service, it will be presumed to be service-connected.  38 C.F.R. §§ 3.303(b), 3.307(a).  In this case, there is no evidence of any heart condition during service.  Nor does the evidence show that any heart condition became manifest to a compensable degree within one year of discharge.  Indeed, the first recorded heart symptoms, treatment, and/or diagnoses of record were in private hospitalization records from February 2011, almost forty years after service.  See also April 2011 Disability Benefits Questionnaire (noting that the Veteran's CHF presented in February 2011).

The Board considered the Veteran's wife's April 2012 statement suggesting continuity of symptomatology since service.  Specifically, she stated that the Veteran "has been suffering the effects of serving...in Vietnam since we were married almost [forty years] ago."  However, her statement was internally inconsistent, as it also acknowledged that the Veteran never had serious heart problems until February 2011.  Her statement also was inconsistent with the Veteran's own statements regarding the onset of his heart condition.  In his March 2011 service connection claim form, he stated that his CHF began in January 2011.  Furthermore, his medical history in his February 2011 private hospitalization records show that he did not attribute his heart symptoms of fatigue and dyspnea to service in any way; rather, he reported that he "ha[d] not been doing well since he developed cold symptoms a month ago."  In addition, the Veteran attributes his current heart conditions in part to a fever he had during service.  However, at the December 2016 hearing, the Veteran testified that he did not continue to have residual fevers of the same type after service.  Therefore, the weight of the evidence is against a finding of continuity of symptomatology since service.

Nor is the Veteran entitled to service connection on a direct basis, as the weight of the most competent, probative evidence of record does not establish that his heart condition was incurred in or is related to service.  The Board finds the 2013 VA examination report to be of great probative value.  The 2013 VA examiner's negative nexus opinion was supported by a medical rationale and was consistent with the verifiable facts regarding the Veteran's contentions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Indeed, the 2013 VA examiner considered the Veteran's lay statements, relevant medical history, and objective examination findings before concluding that the Veteran's non-ischemic cardiomyopathy was more likely due to a genetic cause that was silent for years but now is clinically apparent.  The examiner rejected the Veteran's contention that his in-service fever was related to his current heart condition, explaining that a fever of unknown origin does not cause myocardial hypertrophy or diastolic dysfunction.  

Furthermore, there is no evidence of cardiac symptoms, treatment, or diagnoses during service.  The Veteran contends that a documented fever during service is related to his current heart conditions.  However, the January 1971 service treatment record documenting a fever of undetermined origin noted his chest x-ray was normal, and that he became afebrile within twenty-four hours and had remained afebrile and asymptomatic since then.  Moreover, his November 1972 separation examination report noted his chest and vascular systems were normal and did not reference fevers.  

The Board recognizes the February 2012 letter by the Veteran's cardiologist, Dr. C.R.C.  The Veteran contends that this physician told him that his current heart conditions are related to his herbicide exposure during his Vietnam service; however, this letter provided no such positive nexus opinion.  The letter generally discussed Vietnam veterans who have been exposed to herbicide agents and developed heart problems; however, it did not address whether, in this specific Veteran's case, his current heart conditions were related to in-service herbicide exposure or any other in-service event or illness.  Moreover, the letter generally cited medical research suggesting a relationship between factors such as emotional stress, lifestyle, personality, and coffee consumption and cardiovascular disorders; however, again, the doctor did not apply these general medical principles to the Veteran's specific case.  Therefore, the Board does not find this letter probative and affords it no weight.

The Board considered the Veteran's and his wife's lay statements attributing his current heart conditions to service, specifically to a fever he had in 1971 and to herbicide exposure from drinking and swimming water in Vietnam.  The Veteran also has asserted that he has no family history of heart disease.  However, the Veteran and his wife are not competent to conclude that in-service events or illnesses are related to his current heart conditions because cardiovascular conditions are not susceptible to lay opinions on etiology.  See Kahana, 24 Vet. App. at 434; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board finds that the Veteran's and his wife's statements of record cannot be accepted as competent, persuasive evidence sufficient to establish service connection for a heart condition.  

The Board also considered the Veteran's statements that his doctor told him he was too young to have this type of heart disease and that his doctor attributed his current heart conditions to service.  However, the medical evidence of record includes no such findings.  No positive nexus opinions establishing a link between his current heart conditions and service are of record in this case.  To the extent that the Veteran was referring to his private doctor's February 2012 letter, the Board gives more weight to the 2013 VA examiner's negative nexus opinion because unlike the private physician, the 2013 VA examiner addressed the specific facts of the Veteran's case and his medical history.

In summary, the Board finds that the Veteran's current heart disability of non-ischemic CHF was not incurred in and is not etiologically related to his active duty service.  Accordingly, service connection for this condition is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

ORDER

Service connection for non-ischemic cardiomyopathy with CHF, to include as due to exposure to herbicide agents, is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


